Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11302411. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent 9728245 anticipate the claimed elements of the instant application 15639725.


Current Application # 17655447
US Pat # 11302411
For example:
Claim 21: 
A system comprising: a system on a chip (SOC) comprising: a plurality of programmable fuses; a processor; a memory device comprising an on-die random access memory (RAM) storing: a blown-fuse count comprising a count of currently blown fuses of the plurality of programmable fuses; a trusted platform module (TPM) state for a TPM, wherein the TPM state comprises: a TPM state fuse count; and a TPM state personal identification number (PIN)-attempt-failure count; and computer executable instructions that, when executed by the processor, perform operations comprising: in response to the blown-fuse count being greater than the TPM state fuse count, incrementing the TPM state PIN-attempt-failure count; receiving a PIN in an attempt to access a system protected by the TPM; determining the TPM state PIN-attempt-failure count for the PIN satisfies a PIN-attempt-failure count policy; determining a previously-passed-PIN value for the PIN indicates that the PIN was not previously verified to be correct; in response to determining the PIN is incorrect: blowing a fuse; and incrementing the blown-fuse count; and setting the TPM state fuse count based on the blown-fuse count.
For example:
Claim 1: 
A system for thwarting personal identification number (PIN) retry attacks in a trusted platform module (TPM), the system comprising: a system on a chip (SOC) comprising: a plurality of programmable fuses; one or more processors; one or more memory devices, the one or more memory devices comprising an on-die random access memory (RAM) storing a blown-fuse count comprising a count of currently blown fuses of the plurality of programmable fuses and a TPM state, wherein the TPM state comprises a TPM state fuse count, a TPM state PIN-attempt-failure count, and a TPM state previously-passed-PIN indicator, and the one or more memory devices storing program code to be executed by the one or more processors, the program code comprising: TPM logic, the TPM logic configured to: initialize the TPM, said initialize the TPM comprising at least: in response to the blown-fuse count being greater than the TPM state fuse count:  increment the TPM state PIN-attempt-failure count; receive a PIN in a PIN attempt for accessing a system protected by the TPM; in response to the TPM state PIN-attempt-failure count satisfying a PIN-attempt-failure count policy: in response to the TPM state previously-passed-PIN indicator being set to true:  blow a fuse and increment the blown-fuse count in response to the received PIN being incorrect; or in response to the TPM state previously-passed-PIN indicator being set to false:  blow a fuse and increment the blown-fuse count independent of whether the received PIN is determined to be correct or incorrect; set the TPM state fuse count based on the blown-fuse count; and return a PIN attempt result.



Even though the claims at issue are not identical, overall scope of the claims are identical and not patentably distinct from each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824